 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CARL FOUST,                                     Case No. 2:20-cv-02553-WBS-JDP (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      TO APPOINT COUNSEL AND GRANTING
13           v.                                       PLAINTIFF AN EXTENSION OF TIME
14    CONSUMER ATTORNEY MARKETING                     ECF No. 18
      SERVICE,
15
                         Defendant.
16

17          On March 4, 2021, the court screened plaintiff’s complaint, notified plaintiff that it failed
18   to state a claim, and granted plaintiff sixty days to file an amended complaint. ECF No. 14.
19   Plaintiff has since filed a motion requesting the appointment of counsel. ECF No. 18.
20          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand
21   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an
22   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of
23   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See
24   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to
25   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the
26   court will seek volunteer counsel only in exceptional circumstances. In determining whether such
27   circumstances exist, “the district court must evaluate both the likelihood of success on the merits
28

                                                 1
 1   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 2   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 3            Plaintiff has yet to file a complaint that alleges a viable claim, and he has therefore failed

 4   to demonstrate that he is likely to succeed on the merits. Indeed, plaintiff’s original complaint

 5   fails to identify any constitutional or federal rights violated by defendant. See ECF Nos. 1 & 14.

 6   For this reason, plaintiff’s motion to appoint counsel, ECF No. 18, is denied without prejudice.

 7   Plaintiff, however, will be granted a brief extension of time to comply with the court’s March 3,

 8   2021 order requiring him to either file an amended complaint or advise the court he wishes to

 9   stand by his original complaint.

10            Accordingly, it is hereby ORDERED that:

11            1. Plaintiff’s motion for appointment of counsel, ECF No. 18, is denied.

12            2. Plaintiff is granted until May 24, 2021 to either file an amended complaint or advise

13   the court that he wishes to stand by his original complaint.

14
     IT IS SO ORDERED.
15

16
     Dated:      May 3, 2021
17                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                   2
